 



EXHIBIT 10.2
CHANGE OF CONTROL BONUS AND SEVERANCE AGREEMENT
          THIS CHANGE OF CONTROL BONUS AND SEVERANCE AGREEMENT (this
“Agreement”) is made and entered into as of this 18th day of July, 2007 (the
“Effective Date”) by and between Frederick J. Hirt (the “Executive”), and Arrow
International, Inc., a Pennsylvania corporation, having its principal offices at
2400 Bernville Road, Reading, Pennsylvania 19605 (the “Company”).
WITNESSETH:
          WHEREAS, the Executive has extensive experience in the business and
affairs of the Company and is a valuable member of the management team; and
          WHEREAS, the Board of Directors of Arrow International, Inc.(the
“Board”) has determined that it is appropriate to reinforce the continued
attention of certain key management employees, including the Executive, to their
assigned duties without distraction upon a change in control of the Company;
          NOW, THEREFORE, in consideration of the mutual covenants and
agreements hereinafter set forth, the parties hereto agree as follows:
          1. TERM OF AGREEMENT. This Agreement shall expire on the first
anniversary of the date on which a Change in Control (as defined herein) occurs
(the “Term”).
          2. CHANGE IN CONTROL. No benefits shall be payable hereunder unless
there shall have been a Change in Control (as defined below) of the Company. For
purposes of this Agreement, a “Change in Control” shall mean the occurrence of
any of the following events after the date of this Agreement:
          (a) the acquisition after the Effective Date by an individual, entity
or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934 (the “Exchange Act”)) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of more than 30% of
the combined voting power of the voting securities of the Company entitled to
vote generally in the election of directors (the “Voting Securities”); provided,
however, that the following acquisitions shall not constitute a Change in
Control: (a) any acquisition, directly or indirectly by or from the Company or
any subsidiary of the Company, or by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any subsidiary of the Company,
(b) any acquisition by any underwriter in connection with any firm commitment
underwriting of securities to be issued by the Company, or (c) any acquisition
by any corporation if, immediately following such acquisition, 70% or more of
the then outstanding shares of common stock of such corporation and the combined
voting power of the then outstanding voting securities of such corporation
(entitled to vote generally in the election of directors), are beneficially
owned, directly or indirectly, by all or substantially all of the individuals
and entities who, immediately prior to such acquisition, were the beneficial
owners of the then outstanding common stock of the Company (“Common Stock”)

 



--------------------------------------------------------------------------------



 



and the Voting Securities in substantially the same proportions, respectively,
as their ownership, immediately prior to such acquisition, of the Common Stock
and Voting Securities; or
          (b) The occurrence after the Effective Date of a reorganization,
merger or consolidation, other than a reorganization, merger or consolidation
with respect to which all or substantially all of the individuals and entities
who were the beneficial owners, immediately prior to such reorganization, merger
or consolidation, of the Common Stock and Voting Securities, beneficially own,
directly or indirectly, immediately after such reorganization, merger or
consolidation, 70% or more of the then outstanding common stock and voting
securities (entitled to vote generally in the election of directors) of the
corporation resulting from such reorganization, merger or consolidation in
substantially the same proportions as their respective ownership, immediately
prior to such reorganization, merger or consolidation, of the Common Stock and
Voting Securities; or
          (c) The occurrence after the Effective Date of (a) a complete
liquidation or substantial dissolution of the Company, or (b) the sale or other
disposition of all or substantially all of the assets of the Company, in each
case other than to a subsidiary, wholly-owned, directly or indirectly, by the
Company or to a holding company of which the Company is a direct or indirect
wholly owned subsidiary prior to such transaction; or
          (d) During any period of twelve (12) consecutive months commencing
upon the Effective Date, the individuals at the beginning of any such period who
constitute the Board and any new director (other than a director designated by a
person or entity who has entered into an agreement with the Company or other
person or entity to effect a transaction described in Sections 2(a), 2(b) or
2(c) above) whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least a majority of the
directors then still in office who either were directors at the beginning of any
such period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority of the Board.
Notwithstanding the above, a “Change in Control” shall not include any event,
circumstance or transaction which results from the action of any entity or group
which includes, is affiliated with or is wholly or partially controlled by one
or more executive officers of the Company and in which the Executive
participates
          3. CHANGE IN CONTROL BENEFITS. Provided that the Executive (a) is
employed by the Company on the date of a Change in Control, (b) terminated his
employment for Good Reason (as defined below) within 180 days prior to the date
on which a Change in Control occurs, or (c) was terminated by the Company for
other than Cause (as defined below) within 180 days prior to the date on which a
Change in Control occurs, the Executive will become fully vested in all
outstanding, unvested stock options granted to the Executive by the Company (the
“Options”). The Company represents and warrants that no Agreement or Plan
Document prevents said vesting and the Company agrees to take any action
necessary to provide the benefits provided in this Agreement.

2



--------------------------------------------------------------------------------



 



          4. CHANGE IN CONTROL RETENTION BONUS. Provided that the Executive
(a) is employed by the Company on the date of a Change in Control,
(b) terminated his employment for Good Reason within 180 days prior to the date
on which a Change in Control occurs, or (c) was terminated by the Company for
other than Cause within 180 days prior to the date on which a Change in Control
occurs, then as soon as administratively feasible after the date of the Change
in Control, the Executive shall receive a lump sum payment equal to one
(1) times the annual base salary the Executive received from the Company as of
the Effective Date. Additionally, provided that the Executive (a) is employed by
the Company on the date of a Change in Control, (b) terminated his employment
for Good Reason within 180 days prior to the date on which a Change in Control
occurs, or (c) was terminated by the Company for other than Cause within
180 days prior to the date on which a Change in Control occurs, then upon any
termination of the Executive’s employment (the “Termination Date”), the
Executive and the Executive’s spouse will receive continuation of medical
benefits in effect as of the Termination Date (or such benefits as the Company
or its successor may subsequently provide from time to time to the senior
executives of the Company) at the Company’s (or its successor’s) sole expense
until the earliest of (i) December 31, 2012, (ii) the date on which the
Executive becomes eligible for medical benefits under a group health plan of any
employer or (iii) the date on which the Executive dies. Additionally, solely
with respect to continuation of medical benefits for the Executive’s spouse,
such coverage shall immediately cease on the date on which the Executive’s
spouse attains age 65, if earlier than any date so provided in the foregoing
sentence. Any claims for reimbursement of a proper medical expense shall be paid
as soon as administratively feasible following the proper submission of such
expense; provided however, that all such claims must be submitted and paid by
the end of the year following the year in which such expense is incurred.
          5. CHANGE IN CONTROL SEVERANCE. If within the twelve (12) months
following a Change in Control but on or before October 1, 2008 (a) the Executive
terminates his employment with the Company for any reason or (b) the Company
terminates the Executive’s employment with the Company without Cause, then
subject to the terms of this Agreement, and contingent upon execution and
effectiveness of the general release attached hereto as Exhibit A, the Company
shall pay to the Executive the following benefits:
          (a) Severance Pay. Equal payments of $25,416 (each, a “Severance
Payment”) paid on a monthly basis, commencing with the first day of the month
following the Termination Date and ending with the payment to be made on
October 1, 2008. Notwithstanding the foregoing, if the Executive is employed by
any entity or person (other than self-employment or employment for an entity in
which the Executive owns more than 50% of the voting interests in such entity)
(a “Subsequent Employer”), then the Severance Payment made on the first of a
month shall be reduced on a dollar for dollar basis for all compensation paid by
the Subsequent Employer to the Executive in the month prior to the month in
which the Severance Payment is made.
          (b) Specified Employee Delay. Notwithstanding anything herein to the
contrary, if any payments due under this Agreement would subject Executive to
any tax imposed under Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) if such

3



--------------------------------------------------------------------------------



 



payments were made at the time otherwise provided herein due to the Executive
being a “specified employee” (as such term is defined in Code
Section 409A(a)(2)(B)(i)) of a publicly traded company on the Termination Date,
then such payments that would otherwise cause such taxation shall be payable in
a single lump sum on the first day which is at least six months after the date
of the Executive’s “separation of service” as set forth in Code Section 409A and
any remaining payments will be made monthly thereafter.
          (c) Restrictive Covenants. Additionally, the payments and benefits
contained in Section 5(a) shall be contingent upon the Executive’s compliance
with the restrictive covenants contained in this Agreement.
          (d) Code Section 280G Cutback. The Severance Payments to be provided
to the Executive hereunder and all other payments or benefits which are
“parachute payments” (as defined in Section 280(G)(b)(2)(A) of the Code) payable
to the Executive under other arrangements or agreements (the “Total Payments”)
shall be adjusted as set forth in the following sentence. If the Total Payments
as a result of any Change in Control would (in the aggregate) result in an
amount not being deductible under Code Section 280G or an excise tax under
Section 4999, the Total Payments shall be reduced to the extent necessary so
that the deductibility of the full amount of such reduced Total Payments is not
limited by Code Section 280G or such Total Payment is not subject to an excise
tax under Section 4999.
          (e) Cause. The Company shall have the right to terminate Executive’s
employment for “Cause” upon: (i) the Executive’s conviction of or plea of guilty
or nolo contendere to a felony; (ii) the Executive’s gross negligence or willful
misconduct in the performing of his duties that harms the Company; (iii) the
Executive’s failure to comply with this Agreement or the Executive’s repeated
failure, after written notice thereof, to carry out his lawful duties and
responsibilities, which repeated failure results in harm to the Company; or
(iv) the Executive’s commission of fraud, theft against or embezzlement from the
Company.
          (f) Good Reason. The Executive shall have the right to terminate his
employment for “Good Reason” if: (i) the Executive’s base salary is reduced or
(ii) the Executive’s primary office location is relocated to a place that
increases the distance from Executive’s home (as of the Effective Date of this
Agreement) to such new location, by more than 40 miles; or (iii) the duties of
the Executive on the date hereof are substantially reduced after the Change in
Control; provided however, that no such reduction shall constitute Good Reason
if after any such reduction, the Executive has or is assigned duties
commensurate with those of any individual having the title of “Director” or
above on and prior to the Change in Control.
          6. CONFIDENTIAL INFORMATION AND NON-DISPARAGEMENT.
          (a) Confidential Information. The Executive shall not, without the
prior express written consent of the Company, directly or indirectly divulge,
disclose or make available or accessible any Confidential Information (as
defined below) to any person, firm, partnership, corporation, trust or any other
entity or third party (other than when required to do

4



--------------------------------------------------------------------------------



 



so by a lawful order of a court of competent jurisdiction, any governmental
authority or agency, or any recognized subpoena power). In addition, the
Executive shall not create any derivative work or other product based on or
resulting from any Confidential Information (except in the good faith
performance of his duties under this Agreement). The Executive shall also
proffer to the Board’s designee, no later than the Termination Date, and without
retaining any copies, notes or excerpts thereof, all memoranda, computer disks
or other media, computer programs, diaries, notes, records, data, customer or
client lists, marketing plans and strategies, and any other documents consisting
of or containing Confidential Information that are in the Executive’s actual or
constructive possession or which are subject to his control at such time. For
purposes of this Agreement, “Confidential Information” shall mean all
information respecting the business and activities of the Company, or any
affiliate of the Company, including, without limitation, the clients, customers,
suppliers, employees, consultants, computer or other files, projects, products,
computer disks or other media, computer hardware or computer software programs,
marketing plans, financial information, methodologies, know-how, processes,
practices, approaches, projections, forecasts, formats, systems, data gathering
methods and/or strategies of the Company or any affiliate. Notwithstanding the
immediately preceding sentence, Confidential Information shall not include any
information that is, or becomes, generally available to the public (unless such
availability occurs as a result of the Executive’s breach of any portion of this
Section 6(a) or any information or knowledge possessed by the Executive other
than by reason of his employment by the Company).
          (b) Non-disparagement. The Executive shall not, directly or
indirectly, make or publish any disparaging statements (whether written or oral)
regarding the Company or any of its affiliated companies or businesses, or the
affiliates, directors, officers, agents, principal stockholders or customers of
any of them.
          7. STANDSTILL RESTRICTIONS. The Executive agrees that during his
employment with the Company and for one year after the Termination Date (the
“Restricted Period”), neither the Executive nor any of the Executive’s
affiliates or representatives will, in any manner, directly or indirectly,
unless requested by the Board (i) acquire or make any proposal to acquire any
securities, or rights or options to acquire securities, or property of the
Company, (ii) propose to enter into any merger or business combination involving
the Company or purchase a material portion of the assets of the Company,
(iii) make or participate in any solicitation of proxies to vote, or seek to
advise or influence any person with respect to the voting of any securities of
the Company, (iv) form, join or participate in a “group” (within the meaning of
Section 13(d)(3) of the Securities Exchange Act of 1934) with respect to any
voting securities of the Company, (v) otherwise act or seek to control or
influence the management, Board or policies of the Company, (vi) disclose any
intention, plan or arrangement inconsistent with the foregoing, (vii) take any
action which might require the Company to make a public announcement regarding
the possibility of a business combination or merger or (viii) advise, assist or
encourage or direct any person to advise, assist or encourage any other persons
in connection with the foregoing. The Executive also agrees during the
Restricted Period not to request the Company (or its directors, officers,
employees, agents or representatives) to amend or waive any provision of this
Section 7 unless specifically invited to do so by the Board.

5



--------------------------------------------------------------------------------



 



          8. NON-COMPETE AND NON-SOLICITATION.
          (a) Non-Competition. The Executive shall not, during the Restricted
Period, directly or indirectly, within or with respect to any country where the
Company does business as of the Termination Date, (1) engage, without the prior
express written consent of the Company, in any business or activity, whether as
an employee, consultant, partner, principal, agent, representative, director,
stockholder or in any other individual, corporate or representative capacity, or
render any services or provide any advice to any business, activity, service,
person or entity, if such business, activity, service, person or entity,
directly or indirectly, competes in any material manner with (A) the Company,
(B) any subsidiary or affiliate of the Company, or (C) any product, service or
other business of any such entities which is in production, distribution or
development as of the Termination Date, including without limitation, rendering
advice or other services to or in respect of the development, manufacture or
marketing of catheters and/or other medical products used in critical and/or
cardiac care and/or (2) meaningfully assist, help or otherwise support, without
the prior express written consent of the Company, any person, business,
corporation, partnership or other entity or activity, whether as an employee,
consultant, partner, principal, agent, representative, director, stockholder or
in any other individual, corporate or representative capacity, to create,
commence or otherwise initiate, or to develop, enhance or otherwise further, any
business or activity if such business or activity, directly or indirectly,
competes (or is reasonably likely to compete) in any manner with any significant
business or activity of the Company or any subsidiary or affiliate of the
Company, including without limitation, rendering advice or other services to or
in respect of the development, manufacture or marketing of catheters and/or
other medical products used in critical and/or cardiac care. Notwithstanding the
foregoing, the Executive shall not be prohibited during the Restricted Period
from being a passive investor where the Executive owns not more than five
percent (5%) of the outstanding capital stock of any publicly-held company.
          (b) Non-Solicitation. The Executive shall not, directly or indirectly,
during the Restricted Period (1) take any action to solicit or divert any
business (or potential business) or clients or customers away from the Company
or any subsidiary or affiliate of the Company, (2) induce customers, clients,
business partners, suppliers, agents or other persons under contract or
otherwise associated or doing business with the Company or any subsidiary or
affiliate of the Company to terminate, reduce or alter any such association or
business with or from the Company or any subsidiary or affiliate, and/or
(3) induce any person in the employment of the Company or any subsidiary or
affiliate of the Company or any consultant to the Company or any subsidiary or
affiliate of the Company to (A) terminate such employment, or consulting
arrangement, (B) accept employment, or enter into any consulting arrangement,
with anyone other than the Company or any subsidiary or affiliate, and/or
(C) interfere with the customers, suppliers, or clients of the Company, any
subsidiary or affiliate of the Company in any manner or the business of the
Company, any subsidiary, or any affiliate in any manner. For purposes of this
Section 8(b), “potential business” shall mean any current or reasonably
foreseeable commercial activity or any current or reasonably foreseeable
commercial opportunities associated in any way with the Company’s activities.

6



--------------------------------------------------------------------------------



 



          9. SCOPE OF AGREEMENT ENFORCEABILITY. This Agreement constitutes the
entire understanding and agreement between the Company and the Executive with
regard to all matters herein and supersedes all prior oral and written
agreements and understandings of the parties with respect to such matters,
whether express or implied. This Agreement shall inure to the benefit of and be
enforceable by the Executive’s heirs, beneficiaries and/or legal
representatives. This Agreement shall inure to the benefit of and be enforceable
by the Company and its respective successors and assigns. If any term or
provision of this Agreement, or the application thereof to any person or
circumstances, will to any extent be invalid or unenforceable, the remainder of
this Agreement, or the application of such term or provision to persons or
circumstances other than those as to which it is invalid or unenforceable, will
not be affected thereby, and each term and provision of this Agreement will be
valid and enforceable to the fullest extent permitted by law.
          10. MATERIAL INDUCEMENTS. The provisions of Sections 6, 7 and 8 of
this Agreement are material inducements to the Company entering into and
performing this Agreement. In the event of any breach or threatened breach of
the provisions of Sections 6, 7 and/or 8 of this Agreement by the Executive, in
addition to all other remedies at law or in equity possessed by the Company, the
Company shall have the right to (i) terminate and not pay any amounts payable to
the Executive hereunder (ii) cease the provision of any benefits otherwise due
to the Executive hereunder and under the Company’s Defined Benefit Supplemental
Executive Retirement Plan (the “SERP”) and/or (iii) require that the Executive
repay any payments made to him under the SERP and/or any compensation received
by the Executive from any Options accelerated through the application of
Section 3 above. The Executive acknowledges and agrees that the Company will
have no adequate remedy at law, and would be irreparably harmed, if the
Executive breaches or threatens to breach any of the provisions of Sections 6, 7
and/or 8 of this Agreement. The Executive further agrees that the Company shall
be entitled to equitable and/or injunctive relief to prevent any breach or
threatened breach of Sections 6, 7 and/or 8 of this Agreement, and to specific
performance of each of the terms of such Sections in addition to any other legal
or equitable remedies that the Company may have, without any requirement to post
bond or other security. The Executive also agrees that he shall not, in any
equity proceeding relating to the enforcement of the terms of this Agreement,
raise the defense that the Company has an adequate remedy at law.
          11. ASSISTANCE. The Executive agrees to personally provide reasonable
assistance and cooperation to the Company in activities related to the
prosecution or defense of any pending or future lawsuits or claims involving the
Company. “Reasonable assistance and cooperation” shall mean no more than five
(5) full days per month at no charge to the Company.
          12. AMENDMENTS/WAIVER. This Agreement may not be amended, waived, or
modified otherwise than by a written agreement executed by the parties to this
Agreement or their respective successors and legal representatives. No waiver by
any party to this Agreement of any breach of any term, provision or condition of
this Agreement by the other party shall be deemed a waiver of a similar or
dissimilar condition or provision at the same time, or any prior or subsequent
time.

7



--------------------------------------------------------------------------------



 



          13. NOTICES. All notices and other communications hereunder shall be
in writing and shall be deemed given when received by hand-delivery to the other
party, by facsimile transmission, by overnight courier, or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:
          If to the Executive, at his residence address most recently filed with
the Company; and

         
 
  If to the Company:   Arrow International, Inc.
2400 Bernville Road
Reading, Pennsylvania 19065
Att: Corporate Secretary
 
       
 
  with a copy to:   Stephen W. Skonieczny, Esq.
Dechert LLP
30 Rockefeller Plaza
New York, New York 10112

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notices and communications shall be effective
when actually received by the addressee.
          14. SUCCESSORS; BINDING AGREEMENT. The Company shall require any
successor (whether direct or indirect by purchase, merger, consolidation or
otherwise) to all or substantially all of the business, equity and/or assets of
the Company to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such succession had taken place. Failure of the Company to obtain such
agreement prior to the effective date of any such succession shall be a breach
of this Agreement and shall entitle the Executive to compensation from the
Company in the same amount and on the same terms as that which the Executive
would be entitled to hereunder as if the Executive’s employment by the Company
were terminated without Cause or for Good Reason after a Change in Control. If
the Executive should die while any amount would still be payable hereunder, all
such amounts shall be paid in accordance with the terms of this Agreement to the
Executive’s estate.
          15. SURVIVAL. The respective rights and obligations of the parties
hereunder shall survive any termination of this Agreement for any reason to the
extent necessary to the intended provision of such rights and the intended
performance of such obligations.
          16. GOVERNING LAW. This Agreement shall be construed and enforced in
accordance with the laws of the State of Pennsylvania without reference to its
choice of law provisions and shall be binding upon the parties and their
respective heirs, executors, successors and assigns. Each party agrees that the
state and federal courts of Pennsylvania shall have sole and exclusive
jurisdiction over the parties hereto and the subject matter herein. Neither
party to

8



--------------------------------------------------------------------------------



 



this Agreement shall contest such jurisdiction or assert that Pennsylvania is a
forum non convenience in respect of any dispute. No dispute shall be submitted
for arbitration without the express written consent of each party hereto.
          17. COUNTERPARTS. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.
          18. WITHHOLDING. All payments hereunder shall be subject to any
required withholding of federal, state and local taxes pursuant to any
applicable law or regulation.
          19. SECTION HEADINGS. The section headings in this Agreement are for
convenience of reference only, and they form no part of this Agreement and shall
not affect its interpretation.

9



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Company and the Executive have caused this
Agreement to be executed as of the date first above written.

            ARROW INTERNATIONAL, INC.
      By:   /s/ Philip B. Fleck         Name:   Philip B. Fleck        Title:  
President and CEO     

            FREDERICK J. HIRT
      /s/ Frederick J. Hirt       Frederick J. Hirt           

10



--------------------------------------------------------------------------------



 



EXHIBIT A
General Release
          IN CONSIDERATION OF good and valuable consideration, the receipt of
which is hereby acknowledged, and in consideration of the terms and conditions
contained in the Change Of Control Bonus and Severance Agreement, dated as of
July 18, 2007, (the “Retention Agreement”) by and between Frederick J. Hirt (the
“Executive”) and Arrow International, Inc. (the “Company”), the Executive on
behalf of himself and his heirs, executors, administrators, and assigns,
releases and discharges the Company and its past present and future
subsidiaries, divisions, affiliates and parents, and their respective current
and former officers, directors, employees, agents, and/or owners, and their
respective successors, and assigns and any other person or entity claimed to be
jointly or severally liable with the Company or any of the aforementioned
persons or entities (the “Released Parties”) from any and all manner of actions
and causes of action, suits, debts, dues, accounts, bonds, covenants, contracts,
agreements, judgments, charges, claims, and demands whatsoever (“Losses”) which
the Executive and his heirs, executors, administrators, and assigns have, had,
or may hereafter have, against the Released Parties or any of them arising out
of or by reason of any cause, matter, or thing whatsoever from the beginning of
the world to the date hereof set forth below, including without limitation, any
and all matters relating to the Executive’s employment by the Company and the
cessation thereof, and any and all matters arising under any federal, state, or
local statute, rule, or regulation, or principle of contract law or common law,
including but not limited to, the Family and Medical Leave Act of 1993, as
amended, 29 U.S.C. §§ 2601 et seq., Title VII of the Civil Rights Act of 1964,
as amended, 42 U.S.C. §§ 2000 et seq., the Age Discrimination in Employment Act
of 1967, as amended, 29 U.S.C. §§ 621 et seq. (the “ADEA”), the Americans with
Disabilities Act of 1990, as amended, 42 U.S.C. §§ 12101 et seq., the Worker
Adjustment and Retraining Notification Act of 1988, as amended, 29 U.S.C. §§2101
et seq., the Employee Retirement Income Security Act of 1974, as amended, 29
U.S.C. §§ 1001 et seq., the Pennsylvania Human Relations Act, as amended, 43
P.S. §§ 955 et. seq., and any other equivalent or similar federal, state, or
local statute; provided, however, that the Executive does not release or
discharge the Released Parties from any of the Company’s obligations to him
under the Retention Agreement, the Company’s Defined Benefit Supplemental
Executive Retirement Plan, any vested benefit the Executive may be due under a
tax qualified plan sponsored or maintained by the Company or Losses arising
under the ADEA which arise after the date on which the Executive executes this
general release. It is understood that nothing in this general release is to be
construed as an admission on behalf of the Released Parties of any wrongdoing
with respect to the Executive, any such wrongdoing being expressly denied.
          The Executive represents and warrants that he fully understands the
terms of this general release, that he has been encouraged to seek, and has
sought, the benefit of advice of legal counsel, and that he knowingly and
voluntarily, of his own free will, without any duress, being fully informed, and
after due deliberation, accepts its terms and signs below as his own free act.
Except as otherwise provided herein, the Executive understands that as a result
of executing this general release, he will not have the right to assert that the
Company or any other

11



--------------------------------------------------------------------------------



 



of the Released Parties unlawfully terminated his employment or violated any of
his rights in connection with his employment or otherwise.
          The Executive further represents and warrants that he has not filed,
and will not initiate, or cause to be initiated on his behalf any complaint,
charge, claim, or proceeding against any of the Released Parties before any
federal, state, or local agency, court, or other body relating to any claims
barred or released in this General Release, and will not voluntarily participate
in such a proceeding. However, nothing in this general release shall preclude or
prevent the Executive from filing a claim, which challenges the validity of this
general release solely with respect to the Executive’s waiver of any Losses
arising under the ADEA. The Executive shall not accept any relief obtained on
his behalf by any government agency, private party, class, or otherwise with
respect to any claims covered by this General Release.
          The Executive may take twenty-one (21) days to consider whether to
execute this General Release. Upon the Executive’s execution of this general
release, the Executive will have seven (7) days after such execution in which he
may revoke such execution. In the event of revocation, the Executive must
present written notice of such revocation to the office of the Company’s
Corporate Secretary. If seven (7) days pass without receipt of such notice of
revocation, this General Release shall become binding and effective on the
eighth (8th) day after the execution hereof (the “Effective Date’).
INTENDING TO BE LEGALLY BOUND, I hereby set my hand below:

     
 
  /s/ Frederick J. Hirt
 
   
 
  Frederick J. Hirt
 
   
 
  Dated: July 18, 2007

12